                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA



4 ACES ENTERPRISES, LLC, ET AL.                              CIVIL ACTION


v.                                                           NO. 20-2150


JOHN BEL EDWARDS, ET AL.                                     SECTION “F”

                                   ORDER

     Before the Court is the motion of the plaintiffs——twenty-two

Louisiana bar owners——for an order temporarily restraining and

preliminarily enjoining Governor John Bel Edwards and Louisiana

State Fire Marshal H. “Butch” Browning Jr. from enforcing two

executive orders against them.

     The orders are known, collectively and colloquially, as the

“bar-closure mandate.” The first prohibits bars from “allow[ing]

for on[-]premises consumption of any food or drinks[.]” See Exec.

Order No. 89 JBE 2020, § 2 (July 11, 2020). The second simply

extends the first. See Exec. Order No. 96 JBE 2020, § 2(B) (July

23, 2020).

     The Court denies the plaintiffs’ motion for a temporary

restraining    order    because   the       plaintiffs    have   not    “clearly

carried”    their   burden   of   showing      that   the   requirements      for

obtaining    this   “extraordinary      and    drastic”     remedy     are   met.

Anderson v. Jackson, 556 F.3d 351, 360 (5th Cir. 2009); see Realogy
                                        1
Holdings Corp. v. Jongebloed, 957 F.3d 523, 529–30 (5th Cir.

2020)(articulating the requirements for a preliminary injunction);

Garcia   v.   United     States,     680       F.2d    29,   31    (5th        Cir.   1982)

(indicating     that     the   standards         for     obtaining        a     temporary

restraining order and a preliminary injunction are the same).

      The purpose of a temporary restraining order is to preserve

the status quo, and because the challenged orders have taken

effect, the status quo favors the Governor and the Fire Marshal.

See Granny Goose Foods v. Bd. of Teamsters & Auto Truck Drivers,

415   U.S.    423,   439   (1974)     (noting         that   ex        parte    temporary

restraining     orders     “should    be        restricted        to    serving       their

underlying purpose of preserving the status quo”).

      Accordingly, IT IS ORDERED: that the plaintiffs’ motion for

a temporary restraining order and preliminary injunction is DENIED

IN PART (insofar as it seeks a temporary restraining order) and

DEFERRED IN PART (insofar as it seeks a preliminary injunction).

      IT IS FURTHER ORDERED: that a preliminary injunction hearing

is set for August 14, 2020 at 1:30 P.M. Any opposition must be

filed by August 7, 2020, and any reply must be filed by August 10,

2020.

                                New Orleans, Louisiana, July 31, 2020


                                      ______________________________
                                           MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE


                                           2
